Case 7:19-cv-06760-NSR Document 37 Filed 08/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DR, LISA BUON,
Plaintiff, 19 CV 6760 (NSR}
-against-

NEWBURGH ENLARGED CITY SCHOOL DISTRICT,
ROBERTO PADILLA, LISAMARIE SPINDLER,

Defendants.

sete enna eee n- --- nner

 

DECLARATION OF DR. LISA BUON

Dr. Lisa Buon, having been duly sworn, hereby declares under the pains and penalties of
perjury:

1, Tam the plaintif in this matter and make this Declaration to my personal knowledge.
2. Ihave previously filed proof of service of the Summons and Conrplaint in this matter
upon Superintendent Robert Padilla. Both documents were served upon him, not merely

the Summons. I provided these documents to the process server and they were served.

3. In this manner, the documents were served upon the school district, the Superinten-
dent and Ms. Spindler. As per district policy, the Superintendent is authorized to accept

such service of process for district central office administrators like Ms. Spindler.

 

Dr. Lisa Buon

July 23, 2020
Case 7:19-cv-06760-NSR Document 37 Filed 08/07/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
Dr. Lisa Buon
No. 19-cy-6760 (NSR)
Plaintiff,
~against-
Newburgh Enlarged City School District, et al.
Defendants.
ween x
CERTIFICATE OF SERVICE

I hereby certify that, on July 24, 2020 a true and correct copy of the Memoradum of Law
in Opposition to Defendants’ Motion to Dismiss and Declaration of Dr. Lisa Buon were mailed
by U.S. Postal Service, Overnight Mail to:

Caroline Lineen, Esq.
Silverman & Associates

445 Hamilton Ave, #1102
White Plains, NY 10601

Dated: Goshen, New York
July 24, 2020 —_-
Sarah Osborne os
Legal Assistant

 
